Citation Nr: 1631199	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by bowel incontinence.

2.  Entitlement to service connection for a disorder manifested by bladder incontinence.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to an effective date earlier than May 26, 2014, for the award of a 50 percent rating for a psychiatric disability.  

6.  Entitlement to an increased initial rating for a cervical spine disability, rated at 10 percent prior to June 30, 2009, and from August 1, 2009, to May 13, 2012, and rated at 20 percent from October 1, 2012.

7.  Entitlement to an initial compensable rating prior to June 25, 2013, and an initial rating in excess of 30 percent thereafter for a neck scar, status-post cervical fusion.

8.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.  

9.  Entitlement to an initial rating in excess of 10 percent prior to June 25, 2013, and an initial rating in excess of 30 percent thereafter for radiculopathy of the left upper extremity.  

10.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to August 2004.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and May and October 2014 rating decisions of the VA RO in Oakland, California.  

The claims for service connection for a headache disorder and lumbar spine disorder and the claims for increased rating are addressed in the REMAND that follows the ORDER below.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  There was no pending claim for an increased rating for a psychiatric disability prior to May 26, 2014, and it is not factually ascertainable that there was an increase in the psychiatric disability during the year prior to May 26, 2014.

2.  A disability manifested by bowel incontinence has not been present during the period of the claim.

3.  A disability manifested by bladder incontinence has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 2014, for the award of a 50 percent rating for a psychiatric disability have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).

2.  The criteria for service connection for a disability manifested by bowel incontinence have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

3.  The criteria for service connection for a disability manifested by bladder incontinence have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

Service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records, have been obtained.  Neither the Veteran nor his attorney has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative determinations as to whether the Veteran has a disability manifested by bowel or bladder incontinence have been obtained.  Therefore, the Board is satisfied that VA has met its duty to assist the Veteran with respect to the claims decided herein.

Accordingly, the Board will address the merits of the claims.

II.  Earlier Effective Date

A.  Legal Criteria

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA is required to identify and act on an informal claim.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen if the medical reports relate to examination or treatment of a disability for which service connection has previously been established. 38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

The Veteran's psychiatric disability is rated under Diagnostic Code 9411.  Diagnostic Code 9411 provides a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

B.  Factual Background and Analysis

Service connection was granted, and a 30 rating assigned, for a psychiatric disability in a January 2010 rating decision.  The Veteran did not appeal the rating or effective date assigned for the psychiatric disability.  On May 26, 2014, VA received a Fully Developed Claim form which included a claim for increased rating for the psychiatric disability.  In connection with this claim, the RO obtained treatment and examination records and awarded a 50 percent rating effective May 26, 2014, the date of receipt of the claim.  The Veteran contends that an earlier effective date is warranted.  

The Board finds May 26, 2014, is the appropriate "date of claim."  Although the record reveals that the Veteran had filed a claim for service connection for a psychiatric disorder in 2009, that claim was granted in a final decision issued in January 2010.  The Board finds there was no pending claim for an increased rating prior to May 26, 2014.  The Board acknowledges that the record includes VA and private medical records.  None of the records is a report of examination or hospitalization for the psychiatric disability which could be taken as a claim for increase, however.  See 38 C.F.R. § 3.157 (2015).  Additionally, nothing in the record could be taken as a timely notice of disagreement.  In this regard, the Board has carefully reviewed the November 2010 notice of disagreement submitted by the Veteran but finds it does not suggest disagreement with the rating assigned for the psychiatric disability:  there is no mention of the psychiatric disability or suggestion of disagreement with the rating decision in total.  

As noted above, an effective date for an increase in compensation can only predate the date of receipt of the claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of the receipt of the claim.  The record is absent any medical records specific to the psychiatric disability during this period, and the histories reported in the other records do not suggest an increase in psychiatric symptoms or impairment.  Thus, the Board finds the evidence does not suggest a factually ascertainable increase in the psychiatric disability during the one year period prior to the receipt of the claim for an increase rating.  Accordingly, an effective date earlier than May 26, 2014, is not warranted.


III.  Service Connection

A.  Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis

A September 2014 VA examination record reveals the Veteran's history of lost stool related to inability to remove his clothing in a timely fashion due to right thumb and left hand impairment.  He reported that the condition was not related to a neurological deficit.  After examination, the examiner determined the Veteran did not have objective evidence of a disability resulting in bowel incontinence. 

A September 2014 VA urinary tract examination record reveals the examiner's determination that there was no objective evidence on examination to clinically endorse a diagnosis of a disability resulting in bladder incontinence.  The record notes that the Veteran denied any urinary incontinence. 

Service connection is not warranted for a disability manifested by bowel or bladder incontinence.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a diagnosed disorder manifested by bowel or bladder incontinence at any point.  The medical record does not reveal any medical finding or diagnosis indicative of such a disorder, and the Veteran has not reported the existence of such a diagnosis.  In this regard, the Board notes that the Veteran's own histories indicate that he is not claiming a genitourinary or digestive disability but reporting that his upper extremity disabilities render him unable to maintain basic hygiene related to bowel and bladder movements. 

The evidence does not show that a disability resulting in impairment of bowel or bladder control has been present during the period of the claims.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

An effective date earlier than May 26, 2014, for the award of a 50 percent rating for a psychiatric disability is denied.  

Service connection for a disability manifested by bowel incontinence is denied. 

Service connection for a disability manifested by bladder incontinence is denied.


REMAND

Regarding the claims for increased initial ratings for the cervical spine disability, radiculopathies, and scar and the claim for a TDIU, a review of the record reveals that the Veteran underwent a VA examination in September 2014 to determine the current degree of severity of the cervical spine disability, radiculopathies, and scar and an examination in July 2015 to determine the current degree of severity of the scar.  The record also includes pertinent VA medical opinions dated in July and August 2015 and VA treatment records associated with the record in October 2014 and February, June, and July 2015.  The originating agency most recently addressed the initial rating issues in a statement of the case issued in March 2014 and most recently addressed the TDIU issue in a statement of the case issued in March 2015.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  

The record also reflects that the Veteran's claim for an increased rating for psychiatric disability was most recently addressed by the originating agency in a statement of the case issued in February 2015.  Pertinent VA treatment records were associated with the record in June and July 2015.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  

Accordingly, the rating and TDIU issues must be remanded for consideration of the foregoing evidence by the originating agency. 

Regarding the claim for service connection for a lumbar spine disability, based on the Veteran's competent history of in-service injury and the evidence of a current diagnosis, a VA examination is needed to determine whether a current lumbar spine disability is related to service.

Regarding the claim for service connection for a headache disability, an opinion is needed to determine whether the headache disability is secondary to the service-connected cervical spine disability.  Although an opinion was obtained, it is unclear whether the opinion was limited to any relationship between the headache disability and a surgical treatment for the cervical spine disability rather than the cervical spine disability on the whole.  In light of this ambiguity, the Board finds another opinion is needed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, afford the Veteran a VA examination by a VA physician with sufficient expertise to determine the etiology of all lumbar spine disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

With respect to each lumbar spine disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service 

The rationale for all opinions expressed must be provided, with consideration of the rigor of the Veteran's service as a Navy Seal.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  All pertinent evidence of record must be made available to and reviewed by the examiner who provided the September 2014 opinion concerning the Veteran's headache disability.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's headache disability was (a) caused or (b) permanently worsened by the service-connected cervical spine disability.  If the examiner believes that the headaches were permanently worsened by the cervical spine disability, the examiner should attempt to identify the baseline level of disability that existed prior to the aggravation.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, If the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, If the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

4.  Undertake any other development it determines to be warranted.

5.  Then, readjudicate the issues remaining on appeal, with consideration of all evidence associated with the record since each claim was most recently addressed by the RO.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


